FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September , 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED-CAPITAL PUBLICLY-HELD COMPANY Corporate Taxpayer’s ID (CNPJ/MF): nº 47.508.411/0001-56 Company Registry (NIRE): 35.300.089.901 EXTRACT FROM THE MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 5 TH OF SEPTEMBER 2012 1. DATE, TIME AND PLACE: On the 5 th of September, 2012, at 2:30 p.m., at the registered offices of Companhia Brasileira de Distribuição (the “ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman: Abilio dos Santos Diniz; Secretary: Julian Fonseca Peña Chediak. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to article 15 of the Company’s Charter. Thirteen (13) Board members were present, constituting the quorum required under article 15, paragraph 3 of the Company’s Charter. Also present, as attending guests, Enéas Pestana, Edson Kawabata, Ligia Dall`Acqua Korkes, Vitor Fagá, José Roberto Tambasco, Paulo Gualtieri and Ramatis Rodrigues. 4. AGENDA: Approval of a capital increase in the total amount of two hundred and forty seven thousand, one hundred and ninety five Reais and fifty six cents (R$247,195.56), corresponding to seven thousand, seven hundred and eight (7,708) preferred shares to be issued by the Company, as a result of the exercise of stock options within the Company’s stock option plan. 5. RESOLUTION: As the meeting was commenced, the Board members discussed the issues comprised in the agenda and approved the following resolutions: In view of the exercise of A6 Silver and Gold Series stock options within the Company’s Stock Option Plan (the “ Plan ”), approved the General Meeting held on the 20 th of December 2006, the board members approved the Company’s capital increase, within the authorized capital increase set forth in Article 6 of the Company’s Charter, in the amount of two hundred and forty seven thousand, one hundred and ninety five Reais and fifty six cents(R$247,195.56), corresponding to seven thousand, seven hundred and eight (7,708) preferred shares issued by the Company, divided as follows: 1 (i) three thousand, eight hundred and fifty four ( ) preferred shares, at the issuance price of sixty four Reais and thirteen cents (
